Case: 1:18-cv-01134-WHB Doc #: 14 Filed: 03/01/19 1 of 4. PagelD #: 119

ATTACHMENT#A i, <p

   

IN THE UNITED STATES DISTRICT COURT “26,
NORTHERN DISTRICT OF OHIO a
EASTERN DIVISION

Sve: \ G\evec SC, CASE NO.

Plaintiff, MAGISTRATE JUDGE

WILLIAM H. BAUGHMAN, JR.
Vv

Cac Paral Baas Sma
Coscceckranal sicec FAO
Defendant.

POSITION STATEMENT REGARDING
AGENDA FOR CASE MANAGEMENT
CONFERENCE

Se ee ee ee ee

 

Dror Glover te. paint Sead nnaf tein
Von \- KAYE vc, Plaintiff/_ Yooacss ao/TRisq Defendant [party’s name]

pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16.3(b)(3), hereby submits the

following statement of its position regarding the agenda for the Case Management Conference to
be held on

 

1 This case should be assigned to the following track:

 

| f Expedited Standard Administrative
Complex Mass Tort
2, This case is/ is not suitable for one or more of the following Alternative

Dispute Resolution (“ADR”) mechanisms:
Early Neutral Evaluation Summary Jury Trial
Mediation Summary Bench Trial

Arbitration

4

3. The parties da. do/ do not consent to the jurisdiction of the United States
Magistrate Judge under 28 U.S.C. § 636(c).

(Rev. 080709)
Case: 1:18-cv-01134-WHB Doc #: 14 Filed: 03/01/19 2 of 4. PagelD #: 120

4, Non-Expert Discovery shall be completed on or before tf - [- !"
Discovery shall be conducted according to the guidelines set forth in Local Rule 16.2(a) for cases
assigned to the case management track referred to in item no. | above. The Court specifically
directs the parties to comply with Local Rule 37.1, including the obligation to contact the presiding
judicial officer by telephone, before filing any motion under Federal Rule of Civil Procedure 37

seeking aid from the Court in discovery matters.

5, Expert reports must be submitted to opposing counsel on or before Y [- [9 ;

for the party bearing the burden of proof on the issue addressed. Responsive reports are due by

G16 -19 . Expert Discovery shali be completed on or before 7-1-1) ‘

6. Filing of Discovery Materials. Unless otherwise ordered by the Court, initial
disclosures, discovery depositions, interrogatories, requests for documents, requests for admissions,
and answers and responses thereto shall not be filed in the Electronic Case Filing System, except

that discovery materials may be filed as evidence in support of a motion or for use at trial.

7. The pleadings shall be amended and new parties shall be joined on or before
8. Dispositive motions shall be filed on or before G- C=] ] . Motions for

summary judgment may be filed at any time authorized under Rule 56, F.R.C.P., but the filing of
such motions prior to the completion of discovery relevant to issues raised is discouraged. The

requirements of Rule 56, including those under Rules 56(e) and (f), will be strictly applied.

Ze ots ft Phen MN.

/GOUNSEL FOR PLAINTIFF(S)DEFENDANT(S)

-2- (Rev. 080709)
Case: 1:18-cv-01134-WHB Doc #: 14 Filed: 03/01/19 3 of 4. PagelD #: 121

Jee AW UU VEY SWale oS iC auc

 

NOMA MEAN DSI RICK Af AWVO

 

EaStEsn OwiS\dw

 

+

 

oN C\oVER Nc. CaS No VANS Cy Wah

 

 

 

 

 

Worak SS 1 SU Age: Banald C. NUGENT
Oe ae | Ve  SNOGASIRONE SuAge
area Baacd®iaa 2; Varn th Crus MCR NG
Cacc. &Sicee ARVN jWo silian Shokemenk Relsac draG
Acfendomws Ke Nada fac Cas S¢ Manocrres ConScence

 

 

Dons Comes <he PIN WX tak. Chauer XG feercpocal

 

RBaackman, Cocc aS icer ARioan/DeSendooks. Rucsank Xa Cedesol Rude es of

 

ev BOG Muce 2A, CS ) and \acoal\ Rule. MoS ¢ lo) C2), ese \oy Salocadts

 

 

Whe Salk SLs, Shake meat of “hs Posrhon Teqas N09, Xe _aGenda Sac “ne
Case Masacgrenk Conference to tbe Weld on 420-(9_ The BGenada

 

ac Nhe Slainkss Consist oF Abe Siscauery modiecials Beh focth inside

 

 

Ws Shake ceck . Plain’ ice tes fies Wicdec Susaca Stalemerk Xai Aasealonks
Miovate \ his Consa\kudiacol Qrchis. Dekenanks Subesteh Whe _Plarnkiee Aq

 

 

CRUEL Ond Unusaul Rumshment.Lobile ee Unas_an dekanee at

 

Hine Cuyadona Cound Cacceckional Cecder, Lecce) oucdy Sal

 

 

Defenstords —Unlovsfully semonsiaced lethal omeusts of Farce, Lsinichh consisted

 

ast assault. The <allasicg, \kems ost Astevery Shall lox completed

OQn_ac weSace 4Y-i- 19. The Slavak Se is Requesting Ae Couck te) Sulopenc,

 

\he ‘cody Cosme ra's OF Cacparal fac dong and Corcechional SEAcec ARIOW

 

 

and Cho ch cvahy Tncid Officer ude wt not Solar’ wos oesent ob astoulh

 

tne Sefemank \s Request: She hemroble court to Subpena Nhe Qactor and queso
Sk - Col isk OF Sanvuacy - say of A2OW The cequested Ascouecy is PCa

 

 

 
Case: 1:18-cv-01134-WHB Doc #: 14 Filed: 03/01/19 4 of 4. PagelD #: 122

Sack. Who, Whe PlawriGe Usas cefused medrol atkearan or his wound

YY

 

‘ood afflictions . Mhe defendonk staked in thiec ansuec dod the Plain ic

 

 

_A\AA_Complane otnosk is _agelichia.. Uns Stoke oent is an obsolure Vie Tkek

 

Lag, e_ BESAeQ AS ass frckikiaus sok mest ustkl Ads dx wey Wren the

 

Plainkice Rauest The Expect Reports must tne Suberttel Npefoce oe oq HA: \8

 

Tne expeck cepact Abe 8 \arnk™ - LEQUueSt ore dhe Or qual “Ls sphutiona \ nfarero\

 

Cosnieanke eck Be Aickke Shed wilde ne Vhecssee o8Fice The Sovak

Request tre Sone eam cecacts _Gf_the Coustyy Sarl_an ocala maces say

 

OE ROG Tee VardKes Shane call So Xe PVE Gg. Wariner RACEMIC Ave

 

gobuce ot She asta sinrce Barnes onus, ond keskicles Usece spcayed Goith
_(oeRRRC Secay. 1 he Pla ¥ hE alsa Roques hy Subsgeag Waitt nesses Soc Sai

 

Aciol, Subpena Cac paral -azoko, - Moccus Yar c\s farmec AvC exNer Or

 

QUcsicq OF Caypinoop cousty Sal=Gacy Se os facmec iMerin dyceckor of

 

ambulokaciy cace os Cuyalyeso, Cauchy Sarl, ~ateicec Sheisty aE

 

Seunky Soil _efo.= Totutrona| Disspectac Wudssa Abe Sainkse $5_Uollvog

 

Xe hase, Sele mewk Conkeacencd ho x pe dete the cose alena VE he

 

_ defen dmWa Seen surkolble. OR acess rs Sucy Xcas\ as RNointte

 

_demandrd ja_Ociqoal \_Camplaitt: ee a

 

 

 

 

 

 

ecngutinones

J

 

 

 

 

 

 

 

 

 

 

 

 

 

 
